The opinion of the court was delivered by
Beasley, Chief Justice.
The action is for alleged injury to the person of the plaintiff, sustained by her in stepping off one of the cars of the defendant. Her claim is that the company neglected to provide, as was customary, a bench for her to alight on ; the step being three or four feet from the ground, and there being an insufficiency of light, she came so heavily down that the ligaments of her knee-joint were severely strained. There is considerable evidence showing the serious character of the hurt and that it was painful and chronic. There was no counter evidence on the subject.
The jury rendered this verdict, viz.: “ That they found the defendant guilty as charged by the plaintiff, and that they assess the damages of the plaintiff against the defendant, by reason thereof, at six cents.”
*429This result of the trial in this' case caunot be explained on any ground that will harmonize it with justice or common sense. The only suggestion which has been made by the counsel tending to explain this extraordinary situation of the case is that the jury was convinced that the plaintiff had no cause of action, and that in a spirit of favoritism for a woman as opposed to a corporation, they reached the conclusion announced by them. But this argument is suicidal, as it places the jury distinctly in the wrong, and on that account their action should be annulled, for so unscrupulous a body should not be permitted to settle the rights of either the plaintiff or defendant.
The rule must be made absolute.